PER CURIAM.
Mark Cramer appeals his judgment and sentences entered by the trial court after a jury found him guilty of three counts of sexual battery upon a minor under the age of twelve1 and one count of lewd or lascivious act upon a child under the age of sixteen.2 We affirm in all respects. However, as the State properly concedes, Cramer’s judgment incorrectly designates his lewd or lascivious conviction as a life felony rather than a second-degree felony. Accordingly, we remand so that the scrivener’s error contained in count four can be corrected to read that the statute violated was section 800.04(4), Florida Statutes (1995), and that the offense was a second-degree felony.
AFFIRMED and REMANDED.
GRIFFIN, SAWAYA and PALMER, JJ., concur.

. § 794.011(2), Fla. Stat. (1995).


. § 800.04(4), Fla. Stat. (1995).